 
 
I 
112th CONGRESS 1st Session 
H. R. 2821 
IN THE HOUSE OF REPRESENTATIVES 
 
August 16, 2011 
Mr. Palazzo (for himself and Mr. Miller of Florida) introduced the following bill 
 
 
August 30, 2011 
Referred to the Committee on Ways and Means 
 
A BILL 
To allow damage payments from BP in connection with the blowout and explosion on the offshore drilling unit Deepwater Horizon to be included in gross income ratably over 3 years. 
 
 
1.Three-year ratable inclusion of Deepwater Horizon damage payments 
(a)In generalFor purposes of the Internal Revenue Code of 1986, the taxpayer may elect to include any payment from BP, P.L.C., for damages in connection with the blowout and explosion of the mobile offshore drilling unit Deepwater Horizon that occurred on April 20, 2010, in gross income ratably over the 3-taxable-year period beginning with the taxable year for which such amount would have been included in gross income without regard to this section. 
(b)Effective dateThis section shall apply to any payments made after April 20, 2010, in taxable years ending after such date. 
 
